Name: 2014/17/CFSP: Political and Security Committee Decision EUBAM Libya/2/2014 of 14Ã January 2014 on the acceptance of third States' contributions to the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya)
 Type: Decision
 Subject Matter: politics and public safety;  international security;  Africa;  cooperation policy;  Europe
 Date Published: 2014-01-18

 18.1.2014 EN Official Journal of the European Union L 14/15 POLITICAL AND SECURITY COMMITTEE DECISION EUBAM LIBYA/2/2014 of 14 January 2014 on the acceptance of third States' contributions to the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (2014/17/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2013/233/CFSP of 22 May 2013 on the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) (1), and in particular Article 10(3) thereof, Whereas: (1) Pursuant to Article 10(3) of Decision 2013/233/CFSP, the Council authorised the Political and Security Committee (PSC) to take relevant decisions on the acceptance of contributions to EUBAM Libya by third States. (2) The Civilian Operations Commander recommended that the PSC accept the proposed contribution from the Swiss Confederation to EUBAM Libya and to consider it as significant. (3) The Swiss Confederation should be exempted from financial contributions to the budget of EUBAM Libya, HAS ADOPTED THIS DECISION: Article 1 Third States' contributions 1. The contribution from the Swiss Confederation to the European Union Integrated Border Management Assistance Mission in Libya (EUBAM Libya) is accepted and shall be considered to be significant. 2. The Swiss Confederation shall be exempted from financial contributions to the budget of EUBAM Libya. Article 2 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 14 January 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 138, 24.5.2013, p. 15.